FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pfortje et al. (US 2018/0284072 Al, cited by the applicants, “Pfortje”) in view of Sarr et al. (US 2007/0044563 Al, cited by the applicants, “Sarr”) and further in view of Kennedy et al. (US 2007/0227250 A1, “Kennedy”).
Regarding Claim 1, Pfortje teaches a method, comprising: arranging a plurality of layers from at least one body material ([0036] discloses a probe holder 20 which can be formed from multiple components. For example, the probe holder 20 can include a proximal portion 28p sealingly engaged to a distal portion 28d at a joint 32. Thus, 28p and 28d arranged as a plurality of layers. [0038] discloses that the distal surface 42d that retain a wear resistant material therein e.g., hardened steels, ceramics, etc. Thus, the plurality of layers from at least one body material), wherein adjacent ones of the plurality of layers are bonded to one another to define a body of an ultrasonic probe holder (fig.3; element 20) 5including: a distal end (fig.3; element 28d) configured to secure the body to a proximal end of a wear sole (fig.3; element 40) (shown in fig.3), a chamber (fig.3; element 22) configured to receive an ultrasonic probe (fig.3; element 30) and a first volume of ultrasonic couplant [0033]; and a fluid channel (fig.3; element 26) extending through a portion of the body to the distal end and 10configured to receive a flow of fluid couplant (shown in fig.3 and discussed in [0035]).  
Pfortje does not explicitly teach regarding (i) forming a plurality of layers, and (ii) the wear sole including a first cavity arranged in a frame body of the wear sole, the first cavity extending parallel to a longitudinal axis of the holder and containing a reinforcement material of greater hardness than a material of the frame body. 
As to (i), Pfortje teaches the arrangement of the plurality of layers.
However, Sarr teaches that the sensor holder may advantageously be fabricated by rapid prototyping (RP, also known as rapid manufacturing, solid free-form fabrication, computer automated manufacturing, and layered manufacturing ([0035] and claim 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sarr in the method of Pfortje since this known in the art to make an ultrasonic probe holder through layered manufacturing, and this would not alter the functionality of the holder taught by Pfortje. 
As to (ii), Kennedy teaches an apparatus, system, and method for inspecting a structure and, more particularly, to an apparatus, system, and method for non-destructive pulse echo ultrasonic inspection of a structure using multiple test frequencies [0002] comprising a bubbler shoe (fig.4; element 460) including a first cavity (through which element 474 is inserted) arranged in a frame body of the wear sole (shown in fig.4 that the cavity that holds element 474 is arranged in the sole/shoe 460), the first cavity extending parallel to a longitudinal axis of the holder (shown in fig.4) and containing a reinforcement material (fig.4; element 474).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kennedy regarding reinforcement material in the method of Pfortje and Sarr since this known in the art to use such reinforcement material in an ultrasonic probe holder and this would provide structural integrity resulting in a sturdy frame without altering the functionality of the holder taught by Pfortje in view of Sarr. 
Pfortje in view of Sarr and Kennedy do not teach that the reinforcement material has a greater hardness than a material of the frame body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kennedy to arrive at the claimed invention since it has been held that the simple substitution of one known element for another, in this instance substitution of Kennedy’s reinforcement material 474 with any other suitable material, to obtain predictable results, in this instance to have a sturdy structure, is obvious. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

10 Regarding Claim 11, Pfortje teaches a system (Fig.3), comprising: a plurality of layers arranging as at least one body material ([0036] discloses a probe holder 20 which can be formed from multiple components. For example, the probe holder 20 can include a proximal portion 28p sealingly engaged to a distal portion 28d at a joint 32. Thus, 28p and 28d arranged as a plurality of layers. [0038] discloses that the distal surface 42d that retain a wear resistant material therein e.g., hardened steels, ceramics, etc. Thus, the plurality of layers from at least one body material), wherein adjacent ones of the plurality of layers are bonded to one another to define a body of an ultrasonic probe holder (fig.3; element 20) including: a distal end (fig.3; element 28d) configured to secure the body to a proximal end of a wear sole (fig.3; element 40) (shown in fig.3), 15a chamber (fig.3; element 22) configured to receive an ultrasonic probe (fig.3; element 30) and a first volume of ultrasonic couplant [0033]; and a fluid channel (fig.3; element 26) extending through a portion of the body to the distal end and configured to receive a flow of fluid couplant (shown in fig.3 and discussed in [0035]).  
Pfortje does not explicitly teach regarding (i) forming a plurality of layers, and (ii) the wear sole including a first cavity arranged in a frame body of the wear sole, the first cavity extending parallel to a longitudinal axis of the holder and containing a reinforcement material of greater hardness than a material of the frame body. 
As to (i), Pfortje teaches the arrangement of the plurality of layers.
However, Sarr teaches that the sensor holder may advantageously be fabricated by rapid prototyping (RP, also known as rapid manufacturing, solid free-form fabrication, computer automated manufacturing, and layered manufacturing ([0035] and claim 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sarr in the method of Pfortje since this known in the art to make an ultrasonic probe holder through layered manufacturing, and this would not alter the functionality of the holder taught by Pfortje. 
As to (ii), Kennedy teaches an apparatus, system, and method for inspecting a structure and, more particularly, to an apparatus, system, and method for non-destructive pulse echo ultrasonic inspection of a structure using multiple test frequencies [0002] comprising a bubbler shoe (fig.4; element 460) including a first cavity (through which element 474 is inserted) arranged in a frame body of the wear sole (shown in fig.4 that the cavity that holds element 474 is arranged in the sole/shoe 460), the first cavity extending parallel to a longitudinal axis of the holder (shown in fig.4) and containing a reinforcement material (fig.4; element 474).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kennedy regarding reinforcement material in the system of Pfortje and Sarr since this known in the art to use such reinforcement material in an ultrasonic probe holder and this would provide structural integrity resulting in a sturdy frame without altering the functionality of the holder taught by Pfortje in view of Sarr. 
Pfortje in view of Sarr and Kennedy do not teach that the reinforcement material has a greater hardness than a material of the frame body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kennedy to arrive at the claimed invention since it has been held that the simple substitution of one known element for another, in this instance substitution of Kennedy’s reinforcement material 474 with any other suitable material, to obtain predictable results, in this instance to have a sturdy structure, is obvious. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claims 3 and 13, the method and system of claims 1 and 11 is taught by Pfortje in view of Sarr and Kennedy.
Pfortje further teaches that the plurality of layers define at least one interior-facing surface of the chamber (fig.6B shows that the upper face of element 48 is the interior-facing surface), the interior facing surface including one or more geometric features configured to absorb at least a portion of ultrasonic waves incident thereon ([0041] teaches that the membrane 48 to minimize reflections and absorptions at interfaces between the membrane and ultrasonic couplant. Thus, the interior facing surface can absorb at least a portion of ultrasonic waves).  

Regarding Claims 4 and 14, the method and system of claims 3 and 13 is taught by Pfortje in view of Sarr and Kennedy.
Pfortje further shows triangular cuts in a saw tooth configuration in Fig.4. Thus, the limitation is implicitly taught.
Pfortje does not explicitly teach that the geometric features include first triangular cuts in a saw tooth configuration and extending approximately straight and parallel to a predetermined 20axis A.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the geometric features include first triangular cuts in a saw tooth configuration and extending approximately straight and parallel to a predetermined 20axis A, since it has been held to be within the general skill of a worker in the art to apply a known technique, in this instance to modify the structure of Pfortje having triangular cut to absorb a portion of ultrasonic energy, to a known method or structure, in this instance to method/structure of an ultrasonic probe, ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). Further, it appears that the invention would perform equally well with the structure/method of Pfortje.

Regarding Claims 5 and 15, the method and system of claims 4 and 14 is taught by Pfortje in view of Sarr and Kennedy.
Pfortje further shows triangular cuts in a saw tooth configuration in Fig.4. Thus, the limitation is implicitly taught.
Pfortje does not explicitly teach that the geometric features include second triangular cuts that are curved with respect to the axis A. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the geometric features include second triangular cuts that are curved with respect to the axis A, since it has been held to be within the general skill of a worker in the art to apply a known technique, in this instance to modify the structure of Pfortje having multiple  triangular cuts to absorb a portion of ultrasonic energy, to a known method or structure, in this instance to method/structure of an ultrasonic probe, ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). Further, it appears that the invention would perform equally well with the structure/method of Pfortje.

Regarding Claims 6 and 16, the method and system of claims 1 and 11 is taught by Pfortje in view of Sarr and Kennedy.
Pfortje further teaches that the plurality of layers define one or more attachment features formed on or adjacent to the distal end and configured to secure the probe holder to the 25distal end of the wear sole (shown in fig.3, 6A).  

Regarding Claims 7 and 17, the method and system of claims 1 and 11 is taught by Pfortje in view of Sarr and Kennedy.
Pfortje further teaches that the plurality of layers define a plurality of outlets on at least one interior-facing surface of the chamber in fluid communication with the fluid channel via a branch (shown in fig.6B-7 and discussed in [0052] that the third fluid channel 64 and compromise the ability of the third fluid channel 64 to guide fluid exiting the second chamber 50.).  
Pfortje discloses the claimed invention except for the plurality of layers define a plurality of outlets on at least one interior-facing surface of the first chamber in fluid communication with the fluid channel via a branch. Instead of a branch, Pfortje teaches just one outlet 64 (discussed in [0052] that the third fluid channel 64 and compromise the ability of the third fluid channel 64 to guide fluid exiting the second chamber 50). However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make a branch instead of one channel, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Regarding Claims 8 and 18, the method and system of claims 7 and 17 is taught by Pfortje in view of Sarr and Kennedy.
Pfortje further teaches that a cross-sectional area of the fluid channel positioned distally of the branch increases as the fluid channel approaches the distal end (shown in fig.6A that the cross-sectional area of the fluid channel 26 positioned distally increases as the fluid channel approaches the distal end).  

Regarding Claims 9 and 19, the method and system of claims 1 and 11 is taught by Pfortje in view of Sarr and Kennedy.
Pfortje further teaches that the fluid couplant received by the first channel and 5directed to the first chamber flows into the first chamber laminarly [0056].  

Regarding Claims 10 and 20, the method and system of claims 1 and 11 is taught by Pfortje in view of Sarr and Kennedy.
Pfortje further teaches that the fluid couplant received by the fluid channel and is directed to the distal end and flows out of the distal end laminarly (fig.6B shows that fluid couplant received by the first channel 60 and directed to the second end flows out of the second end laminarly via channel 64).  

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pfortje in view of Sarr, and further in view of Morris et al. (US 2012/0267981 Al, previously cited, “Morris”). 
Regarding Claims 2 and 12, the method and system of claims 1 and 11 is taught by Pfortje in view of Sarr and Kennedy.
Pfortje does not explicitly teach that wherein the plurality of layers define a first region including a first probe holder material exhibiting a first acoustic or structural property and a second region including a second probe holder material exhibiting a second acoustic or structural property, wherein the first and second regions occupy different locations within the probe holder body.  
However, Morris teaches a transducer probe comprising a frame wherein the frames comprise a plurality of layers of metal and electrical insulator material (Claim 6, Figure 4). 
Pfortje in view of Sarr and Morris do not explicitly teach “exhibiting a first acoustic property and second acoustic property.”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the teaching of Morris in the method of Pfortje because the plurality of frame layers taught by Morris are at least two different materials which have different acoustic properties. Thus, the materials must exhibit a first acoustic property and second acoustic property for two different materials.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on 06/28/2022, have been considered. Due to the current amendment to the Claims, the Objection to Claims and rejection under 35 U.S.C. 112(b) is withdrawn.  
With regards to claim rejections of claims 1 and 13 under 35 U.S.C. 103 applicant argues in page 7:
“Claim 1 has been amended to describe a method of forming a probe holder including a distal end configured to secure [a] body of the probe holder to a proximal end of a wear sole. The wear sole can include a first cavity arranged in a frame body of the wear sole. The first cavity can extend parallel to a longitudinal axis of the probe holder and can contain a reinforcement material of greater hardness than a material of the frame body. In the rejection of claim 1, the Office alleges that Pfortje discloses a wear sole as shown by element 40 shown in FIG. 3. Yet, nowhere does Pfortje disclose a wear sole as now described in amended claim 1 and the Office has not asserted otherwise. For example, Pfortje is entirely silent that the wear sole 40 can include one or more cavities configured within a frame body of the wear sole. Further, nowhere does Pfortje describe that at least one cavity configured in the frame body can include reinforcement materials that have a greater hardness or stiffness than a material of the frame body. Thus Pfortje fails to disclose the amended subject matter of claim 1 and one of skill in the art would not look to Pfortje as teaching the subject matter of a wear sole as now described in amended claim 1.”

The examiner respectfully disagrees. 
The requirement for a proper response to a rejection may be found in 37 CFR 1.111(b) and MPEP § 707.07. The requirements to overcome the rejection under 35 U.S.C. §112(b) may be found in MPEP § 2173.02. The requirements for obviousness are discussed in MPEP § 2142. The requirements for broadest reasonable interpretation are discussed in MPEP 2111.01 (I) and 2173.01(I). The requirements for analogous art are discussed in MPEP 2141.01(a)(I).
As to claim interpretation, MPEP 2111.01 (I) states “[U]nder a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention or as of the effective filing date of the patent application.” As to analogous art, MPEP 2141.01(a)(I) discloses “[R]ather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325.” 
Examiner’s explanation: 
As to arguments regarding rejections of claims 1-20 under 35 U.S.C. 103, the arguments are considered but are moot because the arguments do not apply to the new set of references being used in the current rejection.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUMAN K NATH/Primary Examiner, Art Unit 2855